Title: To George Washington from Henry Knox, 6 November 1783
From: Knox, Henry
To: Washington, George


                  
                     My Dear Sir
                     Westpoint 6 Novr 1783
                  
                  I have just received the Cannon from Mr Billings for the Count de Grasse.  I know not exactly who to direct them to, but supposing that your Excellency might wish to see them and probably send a letter to the Count, I have taken the liberty to direct the serjeant who has them in charge to take your Orders respecting them.  In case you should have departed from Princeton and the secretary of War, I have addressed them to the Minister of France.  I am my Dear Sir Your Most Obedient and most humble Servt
                  
                     H. Knox
                  
               